DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 22‐41 are pending.
Claims 1-21 are canceled.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Yao Zhu and in an email communication with Christopher Douglas on 6/9/2022.

The application has been amended based on the claim amendment filed on 5/6/2022 as follows (list only the new amendment for Examiner’s amendment):
Claim 37. (Amended for Examiner’s amendment) A non-transitory computer program product for Optical Character Recognition (OCR), wherein the non-transitory computer program product comprises:
a non-transitory computer readable storage medium having computer readable program code embodied in said non-transitory computer readable storage medium, said computer readable program code comprising steps of:
	obtaining a plurality of OCR decoding results, wherein each OCR decoding result comprises a plurality of positions;
	calculating, for each of the plurality of OCR decoding results, a number of occurrences of a first character in a first position of the plurality of positions and the number of occurrences of a second character in the first position;
	determining that the first character in the first position of a first OCR decoding result of the plurality of OCR decoding results is not in a predefined lexicon and incrementing the number of occurrences of the first character;
	associating the first character with an individual confidence score based on the number of occurrences of the first character;
	associating the second character with the individual confidence score based on the number of occurrences of the second character; and
	determining a presumptively valid OCR decoding character result for the first position based on the individual confidence score.


Allowable Subject Matter
Claims 22‐41 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment and argument are persuasive, and set the application in condition of allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN YANG whose telephone number is (571)272-9874.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				6/9/2022